Los hechos están expresados en la opinión.
El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
Los hechos que motivaron este caso aparecen suficiente-mente expuestos de la nota del registrador, transcrita a continuación:
■ “Denegada la inscripción del precedente documento, por los de-fectos insubsanables siguientes: Primero: porque ia finca que com-prende el mismo es el resultado de la agrupación de dos parcelas, una de 49 cuerdas, que adquirió el vendedor Zenón Muñoz López, siendo soltero, y que tiene por tanto el carácter de bienes privativos y de otra de 17 cuerdas, que el mismo Señor Muñoz adquirió por compra siendo casado, por lo cual debe estimarse como perteneciente a la sociedad conyugal, no pudiendo, por tanto agruparse las dos aludidas porciones, por pertenecr a personas o entidades legalmente *843distintas. (Durán v. Registrador, 20 D. P. R. folio 148 vuelto.) Y segundo: que en el susodicho documento aparece firmando a ruegos y por imposibilidad física del comprador, un testigo que no es instrumental (D. P. R.) tomo 18, folio 833. Villanueva versus Re-gistrador: habiéndose tomado en su lugar anotación preventiva por término de 120 días, etc.”
El recurso versa sobre los dos defectos insubsanables ale-gados por el registrador en su nota denegatoria.
El apelante solamente se ha esforzado en hacer una dis-tinción entre el presente caso y el de Durán v. El Registrador, supra, al decir que cuando un marido, en su carácter de administrador de los bienes gananciales, trata de agrupar varias fincas con el propósito de venderlas, y que además, de acuerdo con la doctrina sentada en el caso de Durán, un cónyuge no puede traspasar sus bienes al otro. Con arreglo a la ley un esposo o esposa no puede agrupar una finca de su privativa pertenencia con otra de la propiedad de la socie-dad de gananciales. El caso de Durán decide esta cuestión, la que no puede ser afectada por el propósito que haya podido tener el marido. Las fincas pertenecen a dos enti-dades distintas y no existe medio alguno de poderlas agrupar en un solo fundo, de acuerdo con los principios establecidos en materia de agrupación de fincas.
Respecto abotro punto, está igualmente clara la ley; Saras comparece solamente como firmante a ruegos del comprador. No es en sentido alguno un testigo instrumental puesto que comparecieron otros dos en tal concepto. Es preciso que se cumpla estrictamente la Ley Notarial en este sentido. Villanueva v. El Registrador de Arecibo, 18 D. P. R. 831.
La nota del registrador debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son. 1
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.